Unpublished opinions are not binding precedent in this circuit.
Affirmed by unpublished per curiam opinion.
PER CURIAM:
Johney Freeman appeals the district court’s order denying his petition for a writ of error audita querela. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rear sons stated by the district court. United States v. Freeman, No. 2:88-cr-00076-jcc-2, 2016 WL 8525279 (E.D. Va. Jan. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument will not aid the decisional process.
AFFIRMED